Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to Talarico 4620376 does show a sole section (14) with a heel platform (shown in figure 9 as area rear of line 10) having a first height that is substantially uniform around a perimeter of the heel platform (see figure 10 and column 9 lines 5-8 and shown in figure 1 and 2) formed from a first material (shown and described as a midsole made from a single material) and a forefoot platform juxtaposed to the heel platform with  a means for tilting the foot of a wearer from the lateral to medial sides (by a taper that is only on the medial aspect, see column 8 lines 65- column 9 line 83), but Talarico ‘376 does not  show or teach the forefoot platform being made from a different material than the heel platform in which the forefoot material is a material having a gradient compression factor to provide a means for tilting the foot of a wearer and Talarico ‘376 does not show or teach the forefoot platform sole section/midsole having an outer edge having a greater first thickness proximate the heel platform and a smaller second thickness at a toe portion in that the outer edge (lateral edge at 14L) as shown in figure 2 is shown as substantially uniform along the entire length of the midsole (14).  Talarico ‘376 does not disclose what materials are used for element 14, but it appears to be shown as being made from a uniform material.  Talarico 4642911 does teach forming a forefoot platform from a material having a gradient compression factor to provide a means for tilting the foot of a wearer (see column 12 lines 1-9) but Talarico ‘911 is silent as to any change in thickness or use of materials to provide an effective angle to the outer edge.  Therefore the combination of Talarico ‘376 and ‘911 does not teach a platform having the combination of a uniform thickness heel platform made from one material with a forefoot platform made from a second material having a gradient compression factor oriented as claimed in addition to the forefoot platform having an outer edge with a first thickness at a position proximal to the uniform thickness heel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732